PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Morton et al.
Application No. 15/964,884
Filed: 27 Apr 2018
For: MAGNETIC COUPLING DEVICE WITH AT LEAST ONE OF A SENSOR ARRANGEMENT AND A DEGAUSS CAPABILITY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 22, 2021 and supplemented on March 9, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of William S. Myers appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

Since the requisite petition fee of $210.00 has been received for the petition to expedite, the petition under 37 CFR 1.182 is hereby GRANTED.1

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed July 21, 2020. The issue fee was timely paid on October 19, 2020.  Accordingly, the application became abandoned on October 20, 2020. A Notice of Abandonment was mailed October 23, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Substitute Statement for one (1) joint inventor and Oaths or Declaration for the remaining three (3) joint inventors, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.



Petitioner should note, that although authorization was given to charge $420.00 for the petition to expedite fee under 37 CFR 1.182, the amount is incorrect, as petitioner has been established as small entity. Therefore, the petition to expedite fee required is $210.00.

This application is being retained in the Office of Petitions for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313 filed February 22, 2021.2 

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                


    
        
            
        
            
    

    
        1 As authorized petitioner’s deposit account has been charged in the amount of $210.00.
        2 As authorized, petitioner’s deposit account has been charged in the amount of $70.00.